DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that Kris fails to teach “wherein each of said plurality of slices is only a portion of each video frame,” particularly stating that Kris in ¶0040 discusses how frames should be encoded using the word slice, and that the context in which the word “slice” is used by Kris is actually to describe a “frame”, and that Kris follows the standard H.264.
	However, reading the claim in the broadest reasonable sense, the examiner respectfully disagrees. As taught by Kris in ¶0011, H.264 uses concepts of “slices” which are slices of a frame. In particular, “A frame will consist of one or more slices”. The examiner can affirm that as per H.264 standards, slices are indeed only a portion of a frame and not the whole of the frame, and each frame has more than one slice. For ease of clarity, a portion of the standard will be pasted below, while the full standard can be seen at – https://www.itu.int/rec/dologin_pub.asp?lang=e&id=T-REC-H.264-201602-S!!PDF-E&type=items
	The first 50 pages of the standard will be attached to this office action.
	Accordingly, the referenced portion of the standard is as shown:

    PNG
    media_image1.png
    616
    680
    media_image1.png
    Greyscale

Fig. 1: This covers portions of pages 25-26 of Rec. ITU-T H.264 (02/2016) in section 6.3 Spatial subdivision of pictures and slices with regards to slices and macroblocks in regards to their corresponding frame.

	As can be seen, “Pictures are divided into slices” and slices may be used for encoding/decoding between frames, with the particular example showing two slices in one frame. Applicant believes that as described in ¶0040 and seen in FIG. 3, slices are taken in the form of an entire frame. This is not necessarily so, rather Kris applies encoding/decoding in the form of slices. These slices are not each explicitly cited towards one frame each. Rather, for example, I-slice 24, P1 slice 26 and P2 slice 28 may all, in theory, belong to the same frame, however both P1 and P2 slices are still dependent on data from I slice 24, 
	Therefore the rejection of claim(s) 1 is/are maintained. Regarding arguments pertaining to claim(s) 10, for reasons similar to those discussed above for claim 1, the examiner respectfully disagrees. Therefore the rejection of claim(s) 10 is/are maintained. Regarding claim(s) 2-9 and 11-17 the claim(s) is/are dependent upon claim(s) 1 and 10, respectively, and are still rejected under the same basis as claim(s) 1 and 10 and the arguments presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krisbergh et al. (“Kris”) (U.S. PG Publication No. 2008/0158333).

In regards to claim 1, Kris teaches a method for recovering errors in video delivered to a client device over a network (See FIG. 1), comprising: 
	generating, by a server, a sequence of video frames (See ¶0039-0040 in view of FIG. 2); 

	encoding, by the server, each of the plurality of slices of each video frame, wherein the encoding is configured to produce a compressed video stream comprising an initial I-frame followed by a plurality P-frames, the initial I-frame and each of the P-frames defined by respective said plurality of slices (See ¶0011 and 0021 in view of ¶0039-0041 and FIG.2-3), wherein each of said plurality of slices is only a portion of each video frame (See ¶0011-0021); 
	transmitting, by the server, the compressed video stream over the network to the client device (See FIG. 1 and 2); 
	receiving, by the server, a notification of data loss detected in a slice position of a frame received at the client device, the notification being received from the client device (See ¶0041 and 0048 wherein the receiver may notify the sender that data has been corrupted or lost); and 
	encoding, by the server, responsive to receiving the notification at the server, a next frame with the slice position of the next frame being encoded as an I-slice and all remaining slice positions in the next frame being encoded as P-slices (See ¶0041 and 0048 wherein the packet that is corrupt or lost would be replaced by an I-slice data or P-slice data, although Kris does not specify that it is the slice at the slice position of the next frame it is obvious to an ordinary skill in the art that the current frame data or next frame data [in the same region] would be replaced especially in view of ¶0011 and 0021 because such picture data may be used as reference data used in future frames, thus reducing the severity and impact of a lossy network and for future frames as described in ¶0012-0013, in other words lessening repercussions of corrupt data in future frames).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate Kris’ own teaching because it allows for the reduction in severity and impact of a lossy network on future frames as described in at least ¶0012-0013.

In regards to claim 2, Kris teaches the method of claim 1, wherein the compressed video stream is transmitted as a stream of data packets (See for example ¶0022 and 0024 wherein the data may take the form of at least packets).

In regards to claim 3, Kris teaches the method of claim 1, wherein a single data packet comprising data for no more than a single slice to enable the single slice to be sent for said data loss (As per H.264 standards used by Kris, packet data is smaller than an entire slice of data of a frame).

In regards to claim 4, Kris teaches the method of claim 1, wherein the notification is sent via a feedback loop from the client device to the server, for use by an encoder of the server (See for example ¶0041-0042).

In regards to claim 5, Kris teaches the method of claim 1, further comprising encoding a subsequent frame immediately after the next frame in the sequence as a P-frame (See for example FIG. 3 wherein subsequent frames may comprise of P-frames).

In regards to claim 6, Kris teaches the method of claim 1, wherein the initial I-frame contains only I-slices (“The first data packet in a stream is typically encoded as an I-slice, which does not reference any previous frame data, and is indicated at 24 in FIG. 3,” - ¶0039).

In regards to claim 7, Kris teaches the method of claim 1, wherein each of the P-frames contain only P-slices (See ¶0040, however it is noted that the system may be changed such that future frames may comprise of both I and P-frames).

In regards to claim 8, Kris teaches the method of claim 1, wherein the client device is configured to decode each slice received as long as no data loss is detected (See ¶0011-0012 wherein of course the receiver is to decode data normally if no data loss is detected).

In regards to claim 9, Kris teaches the method of claim 1, wherein send encoding the next frame to include the I-slice and all remaining slice positions to include the P-slices, retransmission avoids sending a plurality of I-slices for slices that were not associated with data loss (As noted in ¶0041 an I-slice recovery takes more bits than a P-slice, thus to replace P-slices that have no corruption or data loss with I-slices would require additional bandwidth usage and/or delay, thus being counter to the invention as taught by Kris).

In regards to claims 10, the claim is rejected under the same basis as claim 1 by Kris, wherein the computer readable media is taught as part of the computing systems as seen in FIG. 6.

In regards to claims 11-17, the claims are rejected under the same basis as claims 3-9 by Kris, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067.  The examiner can normally be reached on M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483